Citation Nr: 1723933	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-19 597	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1998, including service in Southwest Asia from December 1990 to May 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran was scheduled to testify at a Board hearing before a Veterans Law Judge in December 2013.  He did not report to that hearing.  As the record does not contain further explanation as to why the Veteran did not report or any additional requests for the hearing to be rescheduled, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704.

In February 2014 and November 2016, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  The evidence does not show the Veteran's left foot disability manifested during service, or within one year of separation from service, or is otherwise related to service or caused or aggravated by a service-connected disability.

2.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The Veteran's left foot disability was not incurred due to active duty service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.310(a) (2016).
2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran has asserted that he has a left foot disability that is related to service.  Specifically, the Veteran has stated that he believed he had a heel spur of the left foot that was related to service or to a service-connected disability.  As noted in the Board's remand, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, although the Veteran claimed left foot heel spurs, the Board will address whether the Veteran has any left foot disability that is related to service.

A June 2009 X-ray report shows that the Veteran has been diagnosed with bilateral plantar and tiny Achilles insertion entheosophytes.  Therefore, he has a current left foot disability.

The Veteran's service treatment records do not note any complaints or treatment related to the left foot.  A February 1983 enlistment examination report reflects that the Veteran's feet were normal.  In a February 1983 report of medical history, the Veteran denied having had a history of foot trouble.  An October 1995 service retention examination report also indicates the Veteran's feet were normal.  A March 1995 service treatment record indicates the Veteran reported left ankle pain for two days after twisting his ankle on a jump.  The assessment was a grade II left ankle injury.  A May 1995 service treatment record indicates the Veteran had complained of left ankle pain for one month after twisting his ankle.  There was swelling and limited range of motion due to pain.  The assessment was Grade II ankle sprain.  A November 1995 service treatment record notes that the left ankle had good range of motion, good strength, and no focal tender points.

In a statement received in July 2013, the Veteran's wife stated that since she met her husband in June 2001, he has suffered from chronic pain in the feet/heels/ankles.  The Veteran's wife stated that in regard to the Veteran's feet/heels/ankles, he is unable to walk barefoot, even on carpeted surfaces and must wear one to two inserts in his shoes to help prevent pain.  She stated that symptoms were constant and persistent in nature and quickly becoming worse. 

In a May 2016 VA examination, the VA examiner found that the Veteran's left heel spur was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that a left heel spur was first noted on X-ray at VA in September 2003.  The examiner stated that the Veteran's left heel spur was not the cause of the Veteran's foot pain.  The examiner stated that plantar fasciitis is a painful condition and heel spurs are an X-ray finding, and "can be just as likely NOT associated with pain as associated with pain."  The examiner did not clarify whether the Veteran had plantar fasciitis.  

A March 2017 VA examination report clarified that the Veteran had a diagnosis of bilateral plantar and posterior calcaneal enthesophyte.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner noted that the Veteran worked as an iron worker for ten years, mostly as a welder, which was a physically demanding job.  The examiner explained that the diagnosis of bilateral plantar and posterior calcaneal enthesophyte is symmetrical in both heels.  The VA examiner noted that if it were related to a heel injury it should be unilateral, restricted to the right heel.  The report reflects that the Veteran stated that after he jumped from an airplane in 1997, he noted pains in his right heel.  He stated he did two more jumps after that jump, and had done about 80 jumps.  The Veteran reported that after service he worked as an iron worker, mostly as a welder for 10 years.  As the VA examiner provided a full rationale consistent with the evidence of record, the Board finds the VA opinion to be highly probative. 

The record reflects the Veteran is service-connected for a right foot disability, a bilateral knee disability, and a back disability.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).  However, the evidence does not show that the Veteran's left foot disability is caused or aggravated by a service-connected disability.  

The May 2016 VA examiner found that the Veteran's left heel spur was less likely than not caused or aggravated by his service-connected disabilities.  The VA examiner noted that the Veteran is service-connected for knee and back disabilities.  The examiner noted that:

While these conditions can have a secondary impact on other joints, such as the ankle, these same conditions would not be expected to have an impact on the formation of heel spurs.  Calcium deposits on tendons and ligaments and fascia are a reflection of activity, often excessive activity of the structures that will form these calcium deposits.  The back and knee conditions would be expected to result in less stress and activity on the heel at the site of the calcium deposit.  

There is also no indication that the Veteran's left foot disability is secondary to his service-connected right foot disability.  Notably, the March 2017 VA examiner explained that the left foot disability was not related to the right heel injury, since the disability was symmetrical in both heels.  

In regard to the opinions finding that the Veteran's left foot disability is not caused or aggravated by the Veteran's service-connected disabilities, the Board finds the opinions to be probative, as the VA examiners provided full rationales for the opinions that were consistent with the evidence of record.

The Board finds that the preponderance of the evidence is against a finding that a currently diagnosed left foot disability was incurred in service.  The Veteran's service treatment records did not note any complaints regarding the left foot.  The Veteran has not been diagnosed with arthritis in the left foot.  The Veteran's statements and his wife's statements indicate he has had symptoms of left foot pain for many years.  However, plantar and posterior calcaneal enthesophyte is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, it is not a disability subject to presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran asserts that he has a left foot disability that is related to service or to a service-connected disability.  Although a lay person may be competent to report the etiology of or diagnose a disability, a left foot disability is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of or the diagnosis of a disorder which is typically confirmed by medical examination, the Board finds that the probative value of any such opinion is outweighed by that of the VA examiners, who have education, training and experience in evaluating the etiology of a left foot disability.  The VA opinions of record found that it is less likely as not that the left foot disability is related to service or caused or aggravated by a service-connected disability.  The Veteran's service treatment records show a left ankle injury in service, but there are no complaints or treatment related to a left foot disability.  There is no competent and credible evidence of record showing a nexus between the Veteran's left foot disability and his service or showing that the disability was caused or aggravated by a service-connected disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a left foot disability.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for degenerative joint disease of the thoracic spine, rated as 20 percent disabling; right knee patellofemoral pain syndrome, rated as 10 percent disabling; calcaneal heel spur, right foot, rated as 10 percent disabling; and left knee patellofemoral pain syndrome, rated as 10 percent disabling.  The disabilities have a combined rating of 40 percent.  The percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) are not satisfied, as there is not a single service-connected disability rated as 60 percent or more or two or more disabilities with at least one disability rated at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even though the percentage requirements of section 4.16(a) are not met, if the evidence establishes that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director, Compensation Service (Director) for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, for the reasons discussed below, the Board finds that the evidence of record weighs against a finding that the Veteran's service-connected disabilities are of sufficient severity to render him unable to follow a substantially gainful occupation.  Therefore, referral to the Director for extraschedular consideration is not warranted.

In the February 2014 remand, the Board found the issue of entitlement to a TDIU had been raised by the Veteran.  Specifically, he informed an April 2011 VA examiner that he had been unemployed for one to two years.  He stated that he last worked almost two years ago, but quit due to the economy (lack of work) and knee and back pain.  He reported he had to turn down a lot of jobs due to pain.  He reported that he was now a college student.

In an October 2008 letter, a business manager at the Veteran's Ironworkers Union stated that the Veteran had requested not to be referred to any jobs that required bending over and lifting heavy objects.  The manager noted that this would decrease the Veteran's ability to work as an Ironworker, which required a constant bending over and tying of the rebar.  The manager stated, "His inability to work on the bridge decks is detrimental to his ability to make an adequate living at this trade."

The April 2011 VA examiner found that the Veteran's patellofemoral pain syndrome of the bilateral knees had functional effects of decreased mobility, problems with lifting and carrying, and pain.  The problem had a moderate effect on chores, shopping, exercise and recreation.  The disability prevented sports.  There was no effect on traveling, bathing, dressing, grooming or driving.  In regard to the Veteran's service-connected degenerative joint disease of the thoracic spine, the April 2011 VA examiner found the disability caused decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  The degenerative joint disease of the thoracic spine prevented sports, and caused severe effects on chores and exercise, moderate effects on shopping, recreation, traveling and driving, and mild effects on bathing, dressing, and grooming.

In a May 2016 VA opinion, a VA examiner stated: "[The Veteran's] knee and back conditions certainly could be impacted by physical work, but would not be impacted by sedentary work."  The VA examiner noted that the Veteran's records had been reviewed.  The Veteran reported that he had to give up working as an ironworker because the lifting and climbing were difficult due to his back and knees.  Since then, he had gone back to school and did office work.  Regarding the Veteran's service-connected right foot disability, the examiner also found that employment involving lots of walking and standing could be impacted by the foot condition, but sedentary employment would not be impaired.

Based on a review of the evidence of record, the Board finds that the weight of the medical and lay evidence is against a finding that the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  Although the October 2008 letter from the Veteran's Union Manager indicates the service-connected disabilities affected his ability to work as an ironworker, the May 2016 VA examiner found the Veteran's service-connected disabilities would not impact his ability to do sedentary work.  The Veteran told the examiner that he was a student and did office work.  Although the Veteran had a background as an iron worker, the evidence indicates he has received additional education and has experience doing office work, which is sedentary.  The evidence does not show the Veteran is unable to work solely due to his service-connected disabilities.  Therefore, the Board finds that the weight of the evidence is against referral to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b).

In conclusion, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran is unable to obtain or maintain substantially gainful employment because of his service-connected disabilities.  Therefore, referral to the Director for extraschedular consideration is not warranted.  The claim for a TDIU must be denied.


ORDER

Entitlement to service connection for a left foot disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


